Citation Nr: 1816144	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the character of the appellant's discharge for a period of service from August 1970 to August 1971 is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care under 38 U.S.C. Chapter 17).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The appellant served on active duty from August 1970 to August 1971.  The appellant was discharged under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the VA Regional Office (RO) in Providence, Rhode Island.

In November 2013, the appellant testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the record.  In September 2017, the Board notified the appellant of the fact that the Veterans Law Judge that conducted his hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing. See 38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.707 (2017).  However, in October 2017, the appellant indicated that he did not want an additional hearing.

In an October 2014 decision, the Board found that new and material evidence had been submitted to reopen this claim and remanded the underlying issue to the AOJ for further development.  In February 2016, the Board remanded the case to the AOJ for additional development.  That development has been completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In August 1971, the appellant was discharged under other than honorable conditions.

2.  The appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.

3.  The appellant was not insane at the time he committed the offenses that led to his discharge.
CONCLUSION OF LAW

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code. 38 U.S.C. §§ 101(2), 5303(b) (2012); 38 C.F.R. §§ 3.1, 3.12 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the regulatory bars, a discharge or release because of certain offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge.  Such offenses include: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including, generally, conviction of a felony; (4) willful and persistent misconduct, including a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct; but not a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious. 38 C.F.R. § 3.12(d); Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354. The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996).

The types of behavior identified as insanity in 38 C.F.R. § 3.354(a) do not include a minor episode or episodes of disorderly conduct or eccentricity.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation refers to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation refers to the development of behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  The reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged requires consideration of an individual's ethnic and cultural background and level of education.  The regulatory reference to "social customs of the community" in which an individual resided requires assessment of an individual's conduct with regard to the contemporary values and customs of the community at large. VAOPGCPREC 20-97 (May 22, 1997).

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  Personality disorders, including antisocial personality disorder, do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354. VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity. Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian. VAOPGCPREC 20-97.

Insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct. Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct. See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA O.G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.

The appellant's service personnel records delineate repeated offenses and three punishments during the course of his service for Article 15 of the Uniform Code of Military Justice (UCMJ) violations, including two periods of unauthorized absence without leave (AWOL) for a total of 19 days, absence from appointed place of duty on three occasions, two incidents of failure to obey lawful orders, willful disobedience of a lawful order, and violation of a lawful general regulation.  The charge of failure to follow a general order stemmed from an incident in which the appellant was apprehended in an off-limits area where, by his own admission, he was attempting to obtain illegal drugs.  All of the incidents, except his first period of AWOL, occurred during his three months in Vietnam.  

The Veteran's service treatment records show that the appellant entered into the drug exemption or drug amnesty program.  He admitted to violating the provisions of this program by continuing and, in fact, escalating his drug use.  His records also indicate that he was offered and declined treatment.

In June 1971, the appellant underwent a psychiatric examination in connection with administrative board proceedings by an Army medical officer.  A mental status examination revealed that the appellant was fully oriented, alert, and cooperative.  He had normal motor behavior; his speech was coherent; his mood and affect were normal; and there was no evidence of a thought disorder.  His judgment and insight were also good.  The medical officer noted that no evidence of drugs or alcohol was present and indicated that the appellant had no psychiatric disorder.  He related that there was evidence of a mild, passive-aggressive type character-behavior disorder manifested by an inability to accept limitations on activities, accept orders, or delay gratification.  The medical officer stated that the appellant was able to determine right from wrong and that he was able to adhere to the right.  He also reported that the appellant had the mental capacity to understand and participate in any administrative proceedings concerning the appellant.

On July 8, 1971, the appellant was notified that he was being recommended for discharge due to unfitness.  

On July 23, 1971, the unit commander recommended the appellant's discharge due to unfitness based on the appellant being habitually late or absent from formation.  He stated that the appellant was "incorrigible, not capable of being motivated, and of no use to the organization."

In August 1971, the appellant was discharged under other than honorable conditions.  He was discharged for unfitness under Army Regulation (AR) 635-212, in effect at that time, which provided that commanders would separate a member for unfitness where there was evidence of frequent incidents of a discreditable nature with civil or military authorities.

In July 1979, the Army Discharge Review Board (ADRB) denied the appellant's request to upgrade his discharge.  At that time, the appellant testified at a hearing about the facts and circumstances of his service and the matters concerning his discharge.  The majority of the ADRB rejected his claim.  However, they specifically found that the appellant used and abused drugs, that he was a chronic heroin abuser, and that he suffered from behavioral problems.

In August 1988, the appellant was notified that the ADRB had considered his discharge review request.  The ADRB determined that the appellant had not submitted his application within the time required, and there was not sufficient justification to conclude that it would be in the interest of justice to excuse the failure to file within the time prescribed by law.  The ADRB noted that Title 10, United States Code, Section (b) provided that applications for correction of military records must be filed before October 26, 1961, or within three years after discovery of the alleged error or injustice, whichever is later.  The ADRB related that the alleged error or injustice was, or with reasonable diligence should have been discovered on August 28, 1971, the date of the appellant's discharge.  Therefore, the time for the appellant to file a request for correction of any error or injustice expired on August 28, 1974.  

During an October 1988 hearing at the RO, the appellant's representative at that time stated that, during the Vietnam War, commands used administrative procedures to rid themselves of troublemakers or individuals who had bad attitudes.  The appellant's representative contended that the appellant's case was one in which an individual was railroaded out of service for minor infractions.  The appellant's representative asserted that the four incidents that were listed as reasons for the appellant's discharge did not amount to willful and persistent misconduct.  The appellant indicated that his first AWOL occurred when he was caught going off-limits to the village outside of post to acquire drugs.  He stated that the other two incidents occurred when he did not report for work on the flight line when the sergeant came and ordered him to go.  He indicated that he told the sergeant that he was physically unable to get up and report for duty because he was ill from an overdose.

In November 1997, the appellant's attorney provided a detailed history of the appellant's offenses leading to his discharge.  The appellant's first period of AWOL occurred while waiting to transport to Vietnam.  The appellant had attempted to help a friend obtain infantry training after he was transferred to an infantry unit.  During that time, the appellant missed his flight to Vietnam, and he was listed as AWOL and given an Article 15.  Upon reporting to his unit in Vietnam, the appellant reported that he was singled out for abuse and fighting by his sergeant.  Thereafter, in June 1971, the appellant received a Red Cross notification that his brother had been critically injured in an automobile accident in the United States.  The appellant requested emergency leave to see his brother, but the request was denied.  In June 1971 and July 1971, the appellant received non-judicial Article 15's for two minor offenses.  The appellant's attorney stated that these violations were a result of the appellant's drug abuse that arose as a coping mechanism for life in Vietnam.  Specifically, he noted that the appellant was disciplined for driving into an area to purchase drugs and that he was disciplined for not following orders when he was under the effect of narcotics.  

In August 1999, the ADRB reviewed the appellant's application and available military records to determine whether to authorize a formal hearing, recommend that the records be corrected without a formal hearing, or to deny the application without a formal hearing if the ADRB determined that insufficient relevant evidence had been presented to demonstrate the existence of probable material error or injustice.  The ADRB noted that the appellant had requested reconsideration of his application to correct his records by upgrading his discharge and/or changing the reason for his discharge to physical disability.  The appellant's attorney contended that the ADRB acted improperly in its prior decision in failing to articulate its reasons not to waive the three year statute of limitations.  He stated that the appellant was known to be suffering from the effects of drug abuse and a behavioral disorder at the time of his discharge and that the appellant had subsequently been diagnosed with posttraumatic stress disorder (PTSD).  The appellant's attorney stated that these conditions should have been considered as mitigating factors.  He further questioned the validity of the discharge because the medical officer who examined the appellant in connection with his separation proceedings did not describe the appellant's drug addiction.  

In the August 1999 ADRB determination, the ADRB explained that, during the appellant's period of service, the Department of Defense had a program known as the Drug Exemption Program or Drug Amnesty Program.  The ADRB noted that the regulation pertaining to these programs discussed, among other subjects, the rehabilitation program and limited the use of certain evidence obtained from individuals under the exemption policy.  The ADRB related that, for individuals enrolled in the programs, the exemption policy provided immunity from disciplinary action and covered admissions of drug use or possession for personal use.  The ADRB included that the regulation provided that, under the exemption policy, the characterization of an individual's service was restricted to fully honorable, "... if the decision to initiate discharge against a service member is motivated by the member's having been identified as an alcohol abuser."  The ADRB further noted that the regulation provided that acceptance into the program did not preclude consideration of discharge for other offenses under other applicable regulations.

In its August 1999 determination, the ADRB also noted that, while PTSD was not recognized as a specific illness at the time of the appellant's separation from service, AR 40-501, which was in effect at the time of his separation, provided that an individual might not be fit for further military service because of psychosis, psychoneurosis, or neurological disorders.  In addition, the ADRB noted that AR 635-40, governing physical evaluation for retention or separation, provided that an enlisted soldier on whom elimination action that might result in a discharge under other than honorable conditions has been started may not be processed for physical disability processing.  The regulation indicated that such a case would be referred to the officer exercising general court-martial jurisdiction, and the general court-martial convening authority could authorize physical disability processing based only on finding that the disability was the cause or a substantial contributing cause of the misconduct or when specific circumstances warranted disability rather than administrative separation.  

In August 1999, the ADRB determined that the appellant failed to submit sufficient relevant evidence to demonstrate the existence of probable error or injustice.  Specifically, the ADRB made the following findings:

1.  The [appellant's] admission of illegal drug use could not have been nor was it used in determining to discharge the [appellant].  There is no evidence that it was used as a factor in determining the reason for or characterization of his discharge.

2.  The [appellant's] psychiatric evaluation did not describe the [appellant's] mental condition as fitting any of the diagnoses that later might have been considered to be PTSD or directly related conditions.

3.  Absent convincing evidence that, at the time of the discharge or behavior that led to the discharge, the [appellant] was so impaired by psychiatric, psychological, mental, or emotional problems that he could not both tell right from wrong and adhere to the right, the PTSD issue does nothing to demonstrate an error or an injustice in the discharge.

4.  The [ADRB] rejects the implication that illegal drug abuse necessarily mitigates both itself and the effects thereof.

5.  Even had the [appellant] been diagnosed as having physical or mental disability, he was being processed for elimination under provisions that resulted in a discharge under other than honorable conditions, therefore, he could not be considered for a disability separation.

6.  Prior to reaching its prior decision the [ADRB] looked at the entire file.  It was only after all aspects of the case had been considered and it had been concluded that there was no basis to recommend a correction of the records that the [ADRB] considered the statute of limitations.

In February 2013 correspondence, the appellant contended that his command knew that he was suffering from the effects of drug abuse and a character-behavioral disorder at the time of his discharge, and his disorder had subsequently been diagnosed as PTSD.  He asserted that his administrative separation was inequitable because his drug abuse had been established, but it was not provided as a reason for his administrative separation.  The appellant noted that AR 635-212, paragraph 6(a)(1), in effect on January 5, 1977, stated that a service member involved in frequent incidents of a discreditable nature with civil or military authority were subject to separation for "unfitness" and normally were discharged with an undesirable discharge.  However, he reported that AR 635-212, paragraph 6(b)(2) stated that a service member diagnosed with a character and behavior disorder should be discharged for "unsuitability" and issued an honorable or general discharge.  He noted that the Brotyman Memorandum, dated January 14, 1977, required retroactive application of revised policies, attitudes, and changes in reviewing applications for upgrade of discharges based on personality disorders.  He further related that the Nelson Memorandum, dated February 8, 1978, expanded the review policies and specified that the presence of a diagnosis of a personality disorder would justify a discharge upgrade to fully honorable, except in cases where there were "clear and demonstrable reasons" why a fully honorable discharge should not be given.  He reported that conviction by general court-martial or by more than one special court-martial was determined to be "clear and demonstrable reasons" which would justify a less than honorable discharge.

In March 2016 correspondence, the appellant stated that his record showed that he had excellent conduct and efficiency through July 1971.  He related that evidence of his behavior changes, periods of AWOL, and drug use appeared after July 1971, which was evidence of a personal assault and combat during his Vietnam service.  

In July 2016, the appellant requested a discharge review by the Army Discharge Review Board.  He contended that his other than honorable discharge was unjust because the overall quality of his service was honorable.  

After considering the record in its entirety, the Board finds that the appellant's actions leading to his discharge constituted willful and persistent misconduct within the meaning of 38 C.F.R. § 3.12(d)(4).  

Given these facts, the Board finds that the incidents leading up to the appellant's discharge were willful and persistent in nature as to reflect an ongoing pattern of misconduct.  His offenses, including two periods of unauthorized absence without leave (AWOL) for a total of 19 days, absence from the appointed place of duty on three occasions, two incidents of failure to obey lawful orders, willful disobedience of a lawful order, and violation of a lawful general regulation, interfered with his military duties and were not minor in nature. See e.g., Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four periods of AWOL violations and a failure to obey a lawful order was willful and persistent misconduct).  See also Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was willful and persistent misconduct).  In summary, the Board finds that the appellant's actions in service reflected an ongoing pattern of conduct which was not consistent with the honest, faithful, and meritorious service for which VA benefits are granted.

In reaching its decision, the Board has considered the appellant's contentions that he was diagnosed with a character-behavioral disorder before he separated from service and that he was subsequently diagnosed with PTSD following service.  He also contended that his drug use was caused by personal assault and combat exposure during his Vietnam service.  As noted above, behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and therefore, does not constitute insane behavior.  Moreover, the appellant's service treatment records are entirely negative for any complaints or findings of a psychiatric disorder.  Indeed, in a June 1971 psychiatric evaluation report conducted at the time of the appellant's discharge proceedings, the examining medical officer indicated that the appellant had no psychiatric disorder.  The medical officer did note that there was evidence of a mild, passive-aggressive type character-behavior disorder manifested by an inability to accept limitations on activities, accept orders, or delay gratification.  However, the medical officer stated that the appellant was able to determine right from wrong and that he was able to adhere to the right.  He also reported that the appellant had the mental capacity to understand and participate in any administrative proceedings concerning the appellant.  The Board also notes that, at no time during service, did the appellant offer such a defense to his multiple charges, and there is otherwise no indication in the service treatment or personnel records of the existence of any insanity at the time of the commission of the offenses leading to his discharge.  The Board finds no indication that the appellant was incapable of determining right from wrong in service.  Therefore, the Board concludes that there is no basis upon which to conclude that the appellant was insane at the time of committing the offenses resulting in his discharge. See 38 C.F.R. § 3.12(b).

Finally, the Board notes that, in July 1979, the ADRB had carefully considered his military records and all other available evidence and determined that he was properly and equitably discharged from service.  Consequently, the appellant's request for a change in the type and nature of his discharge was denied.  The ADRB explained that a majority of its members had determined that the appellant's separation was properly conducted in accordance with regulations and was equitable.  Moreover, the ADRB upheld its determination following multiple applications for a discharge review.

Under the circumstances of this case, the Board concludes that the preponderance of the evidence is against the claim and the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code. 38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2017).


ORDER

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  The appeal is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


